I wish to join
the many previous speakers who have congratulated the
President. I congratulate him most warmly on behalf of the
Congolese delegation on his election to preside over the
fifty-fourth session, which is a tribute to him personally and
to his country, a symbol of the struggle for decolonization
in Africa. The Congo, an old friend of Namibia, welcomes
his election. I am convinced that thanks to his human
qualities and his wealth of experience forged in the
liberation struggle and at the head of his country's
diplomacy, the work of this session will be carried out
harmoniously and successfully. I assure him of the support
of my delegation in the discharge of his heavy
responsibilities.
To his predecessor, Mr. Didier Opertti, we express our
profound gratitude for the ability and skill with which he
conducted the work of the last session.
To the Secretary-General of the United Nations, Mr.
Kofi Annan, we pay a well-deserved tribute for his
profound commitment to the service of peace and
development.
Lastly, I would like to welcome warmly the new
Member States of Kiribati, Nauru and Tonga, whose
admission can only strengthen the universal nature of the
United Nations.
Has not the time come to take stock of our common
labour? Will the great family of the United Nations enter
the third millennium convinced that it has contributed to
promoting the noble ideals contained in the Charter of our
universal Organization? Have international peace and
security, the development of nations and the rights of
citizens been treated in a way that allows us to enter the
next century calmly and with hope?
In Africa there are still far too many causes for
concern. Far too many challenges leave us doubtful, despite
some positive events in the continent, in particular the
political changes in South Africa and Nigeria.
In Angola, the many statements and decisions of the
international community remain unimplemented because of
Jonas Savimbi's stubborn adherence to the logic of war. The
war in Angola, which has rendered fruitless the efforts of
an entire generation of diplomats, has revealed the limits of
our Organization in the restoration of peace. This is the
occasion to reaffirm that the solid base for a definitive
resolution of the conflict remains the effective
implementation of comprehensive mandatory sanctions.
They alone will lead to the complete isolation of Mr.
Jonas Savimbi and UNITA, so long as the international
community truly complies.
With regard to the Democratic Republic of the
Congo, we welcome the conclusion of the Lusaka
Agreement, which opens the way to resolving the political
and military crisis in that fraternal country. My country is
counting on the commitment of the various protagonists
for the Agreement's implementation. We strongly hope
that the observer mission planned by the United Nations
will be effective and that it will create favourable
conditions for the holding of a Great Lakes regional
conference, which the international community is calling
for wholeheartedly.
The conflict between Ethiopia and Eritrea is another
major concern in Africa. We invite those two fraternal
peoples to rise above the situation by fully supporting the
peace plan of the Organization of African Unity to put an
end to that war.
Lastly, we cannot fail to pay tribute to the courage
displayed by the authorities of Sierra Leone, who have
agreed to pay a very high price for the restoration of
peace in that country.
In this world, in which the universality of principles
is often limited by force, great men can be guided only
by the interests of their peoples. A year ago, from this
very rostrum, I proclaimed our faith in the future of our
country following the civil war that started on 5 June
1997. I said then that for the Congolese Government the
future was national reconciliation, the restoration of
peace, the reconstruction of the country and the
resumption of the democratic process. We have explained
this great project wherever and whenever we could — at
the United Nations, at the Organization of African
Unity and in all our contacts with all of our partners —
and we have found understanding and attention
everywhere.
In the context of the resumption of the democratic
process, we have carried out an administrative census of
the population in order to identify the electorate; we have
elaborated a draft Constitution; and we have established
our higher courts — the Supreme Court and the High
Court of Justice.
13


Regrettably, this impetus has been hampered by a
resumption of violence, orchestrated once again by those
who on several occasions plunged our people into
mourning — first in 1993-1994 and then in 1997 — and
whose only aim is the partition of Congo into ethnic
ghettos.
The consequences have been catastrophic for the entire
country. These have included heinous crimes such as the
assassination of officials and leaders of local communities,
the kidnapping of tens of thousands of people to serve as
human shields for the armed groups, and the systematic
destruction of infrastructures vital to the economy of the
country.
But those plans to overthrow institutions have failed.
Today the pacification efforts made by the Government
have borne fruit. The fighting has ended. Several former
militia members of the failed regime have laid down their
weapons and have given themselves up to the authorities.
We are also seeing a mass influx of civilians back into
Brazzaville and to the main towns in the interior.
The guests who did us the honour of participating in
the Pan-African Music Festival that the city of Brazzaville
hosted from 1 to 8 August 1999 witnessed the
determination of the Government and the entire people to
rebuild this country as a haven of peace. That event — a
time of great joy and reunion for the Congolese people —
strengthened our conviction that the worst was behind us
and that henceforth we could look to the future with
calmness and optimism.
All of these steps forward on the path of peace are to
the credit of one man, President Denis Sassou Nguesso. His
faith in reconciliation and national unity was again made
clear on 14 August 1999 on the occasion of the national
holiday, when, on behalf of the fraternal republic, he
solemnly reaffirmed his desire for dialogue and decided to
grant amnesty to all combatants guilty of war crimes who
agreed to renounce violence and definitively to lay down
their weapons.
In this same context of a return to a stable situation
under full control throughout the national territory, the
Government reiterates its firm and unswerving will to
resume the inter-Congolese political dialogue with a view
to pacification and reunion in order to consolidate the
newfound peace and security, strengthen national unity and
the reconciliation of all the sons and daughters of the
Congo, rebuild the country on a lasting basis, and resume
the democratic process, which had been interrupted by
violence.
The offer made was favourably received, leading in
particular to the return to Brazzaville of many political
leaders who had gone into exile following the war of 5
June 1997. We are confident in the positive outcome of
this process.
In the wake of such a tragic period, naturally we are
striving to cope with emergency situations. These include
the shelter, management and social reintegration of tens
of thousands of displaced persons, a humanitarian tragedy
whose scale has not always been clearly perceived by the
international community; the protection of people and
property; the respect of human rights; and the restoration
of normal living conditions in many war-torn
communities — an overwhelming task that anyone would
agree requires means exceeding by far the capacities of a
State bled dry such as Congo is today.
We are assuming all of our responsibilities, and here
we call on the international community, which should
accompany our efforts with greater commitment and
contribute, as it wishes to do, to the restoration on a
lasting basis of peace, security and democracy and to the
reconstruction of Congo.
At a time when our people are suffering from
poverty and destitution and from the economic crisis,
there is no place for conflicts that are both fratricidal and
suicidal.
In the context of the quest for sustainable and lasting
peace and development in Africa, specific and practical
measures must be resolutely taken along the lines of the
conclusions contained in the report of the Secretary-
General of our Organization. Among those conclusions,
which we unanimously supported, I would like to mention
those relating to the proliferation of, and illicit traffic in,
small arms, which is an important factor in the increase
in terrorism and crime in our States.
That is why, at the thirty-fifth Summit of the
Organization of African Unity (OAU), held last July in
Algiers, the African Heads of State and Government
devoted most of their consideration to ways and means of
consolidating peace in order to create modern States
based on the primacy of law, respect of the fundamental
rights and freedoms of citizens, and the democratic
governance of public affairs.
14


Along the same lines, on 20 September last, at the
opening of the general debate, the current Chairman of the
OAU, Mr. Abdelaziz Bouteflika, President of the People's
Democratic Republic of Algeria, clearly set out in this very
Hall Africa's views on the key questions of peace, security,
economic development and international cooperation. The
Congo associates itself fully with that important declaration.
I cannot conclude this political analysis without
mentioning other areas of tension that are a source of
concern for us at this session. Thus we express the hope
that the impetus provided by the Wye River accords and the
Sharm el-Sheik Memorandum on the Middle East will be
consolidated. The Government of the Congo is also closely
following the evolution of the situation in East Timor and
welcomes the efforts of the international community, which
led to the dispatch of an international force to restore peace
in that territory and to ensure the respect of the political
will clearly expressed by that people during the referendum
organized by the United Nations.
On the threshold of the twenty-first century, building
peace and security in the world requires real commitment
on our part to work for economic and social development.
In this context, our planet can never be certain of lasting
peace so long as there is destitution and poverty, which not
only affect the quality of human life but are also a cause of
political instability.
But how can we achieve lasting sustainable
development when the world economy is opening up no
encouraging prospects for developing countries, when debt
receives discriminatory treatment in initiatives whose
conditions for implementation show how illusory they are,
when resources allocated to official development assistance
are constantly declining, and lastly, when there is a clear
refusal to grant developing countries opportunities to
integrate their economies into the new trade system.
In any case, because of what is at stake, globalization
will be the main challenge of the next century. Today it is
giving rise to fears because of the threat it implies to the
sovereignty of our States and to our cultural and historical
characteristics, and because it raises grave questions about
our countries' prospects for development. Its implementation
calls more than ever for the creation of appropriate, agreed-
upon mechanisms so as to translate into reality hopes for
humankind's unified development and for prosperity shared
among peoples.
It was in this context that recently, at Algiers and at
Sirte, that the Heads of State and Government of the
member countries of the Organization of African Unity
resolutely committed themselves to working for the
strengthening of subregional economic groups, in
accordance with the spirit of the Abuja Treaty.
The coming century will bring with it challenges for
our Organization. Overcoming them will require
harmonized approaches taken in a representative context.
Thus my country attaches particular importance to the
strengthening of the role of the United Nations and to the
restructuring of its main bodies, so as to combat the
uncertainties born of an unequal world and to take firm
steps to make multilateralism truly democratic. The
United Nations remains an irreplaceable tool. However, it
deserves to be rethought and revitalized so that it will be
equal to the challenges confronting us.
To succeed, we will need to join together the will,
the efforts and the means of the whole of the international
community. Congo reaffirms its commitment to make its
full contribution to the achievement of that goal.








